Citation Nr: 0820657	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.  



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from June 2001 to 
June 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case has been transferred to the 
RO in Roanoke, Virginia.  


FINDING OF FACT

The veteran does not have a current diagnosis of sleep apnea.  


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examination has been conducted.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters of August 2005 and 
April 2006 provided pertinent notice and development 
information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Entitlement to service connection for sleep apnea

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have sleep apnea.  Significantly, 
however, the current record does not support a conclusion 
that the veteran has sleep apnea.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, the service medical records relate that he 
was seen and scheduled for a sleep study in June 2005.  A 
post service VA examination was conducted in December 2006.  
Diagnostic studies, including polysomnogram were performed.  
The sleep study was considered normal.  The examiner 
concluded there was no evidence of sleep apnea.  

In fact, the medical evidence of record does not include any 
medical statements or opinions that show a diagnosis of sleep 
apnea or that relate such a disability to military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
sleep apnea.


ORDER

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


